UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 14, 2012 GLOBAL STEVIA CORP. (Exact name of registrant as specified in its charter) Nevada 000-54522 27-1833279 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) No 47, Alley 86, Chua Ha Street, Cau Giay District, Hanoi City, Vietnam (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (84) 936090505 Guru Health Inc. #10 - 1019 17th Avenue SW, Calgary, AB T2T 0A7 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS ITEM 7.01 REGULATION FD DISCLOSURE On June 14, 2012, Guru Health Inc. (the "Company", "we", "us") filed Articles of Merger with the Nevada Secretary of State to change the name of the Company to "Global Stevia Corp.", to be effected by way of a merger with its wholly-owned subsidiary Global Stevia Corp., which was created solely for the name change. Also on June 14, 2012, the Company filed a Certificate of Change with the Nevada Secretary of State to give effect to a forward split of the Company's authorized and issued and outstanding shares of common stock on a 13 new for one (1) old basis and, consequently, the Company's authorized capital shall increase from 75,000,000 to 975,000,000 shares of common stock and the Company's issued and outstanding shares of common stock shall increase from 4,600,000 to 59,800,000 shares of common stock, all with a par value of $0.001. These amendments became effective on June 18, 2012 upon approval from the Financial Industry Regulatory Authority ("FINRA"). The forward split and name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on June 18, 2012 under the symbol "GRUHD". The "D" will be placed on our ticker symbol for 20 business days. A new symbol will be issued by FINRA 10 trading days after the conversion to the original symbol to reflect the Company's new name. We will announce the new symbol provided by FINRA by filing a Current Report on Form 8-K. Our new CUSIP number is 379389 109. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS 3.1 Articles of Merger 3.2 Certificate of Change SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL STEVIA CORP. /s/ Matthew Christopherson Matthew Christopherson
